Howard, J., orally.
1. Was the interest of Mr. Cutler, the witness, discharged ? We think one, though a stranger to the case, may volunteer to make the requisite deposit. He could not withdraw it. There was sufficient consideration for withholding it from him; for another person’s rights had been affected by it.
The clerk was the rightful depositary. When with him, the fund was in the custody of the law.
2. If there be several notes of the same date, some payable in six months, some in six months from date, and some in six months after date, they all have the same pay-day. In all of them, the day of the date is excluded. If dated December 9, they would, with the grace, become payable June 12. The note in suit was dated December 9, at six months after date. Its pay-day was June 12. It was sued on that day. Was the suit premature ? It was demanded at three o’clock that day. Defendant said he would never pay it. If no demand had been made, he was entitled to the whole day. If hastened by a demand, made upon that day, he was still entitled to a convenient length of time. In this case, the defendant was allowed that time. That was all that the law gave him. Exceptions overruled.